DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendment filed on 11/25/2021.
Claims 1-60 pending.
Claims 41-60 further amended.
Response to Arguments
Regarding 35 USC 101
Applicant’s ArgumentsApplicant’s arguments regarding 35USC 101, page 10, claims 41-60, filed on 11/25/2021. Applicant argues that the rejection is moot based on amendments to claims.
Examiner’s ResponseWith regards to applicant’s arguments regarding 35USC 101, page 10, claims 41-60, filed on 11/25/2021 have been fully considered and are persuasive. Applicant has added claim limitation, “non-transitory computer readable medium” to overcome the current 35 USC 101 rejection, based on the amendment to claims 41-60 the 35 USC 101 rejection is withdrawn.
Regarding 35 USC 103
Applicant’s Arguments
“ generating a probe data payload paired with one or more non-probe data payloads, the probe data payload including additional data based on the one or more non-probe data payloads”
“transmitting the probe data payload and the one or more non-probe data payloads through a network connection”
“the probe data payload and the one or more non-probe data payloads exceeding the estimated maximum network capacity value for the network connection by a controlled amount”
“and responsive to the one or more network response characteristics indicating that neither increased latency or increased packet loss occurs”
“updating the data structure to increase the estimated maximum network capacity value for the network connection, the estimated maximum network capacity value representative of the assessed network bandwidth availability”
Examiner’s ResponseWith regards to applicant’s arguments regarding 35USC 103, pages 10-14, filed on 11/25/2021, have been fully considered but are persuasive.
With regards to claim limitation, “generating a probe data payload paired with one or more non-probe data payloads, the probe data payload including additional data based on the one or more non-probe data payloads” Jeon discloses (0038/0045) generating packet pairs wherein the packet pairs are inserted with payload information. Jeon further discloses (0008/0038) that the packet pairs comprised of probed information and no probing information. Jeon further discloses (0100/0102)
With regards to claim limitation, “transmitting the probe data payload and the one or more non-probe data payloads through a network connection” Jeon discloses (0008/0032/0049) Jeon discloses transmission of packets which are inserted with information via a network transmission device of a wired or wireless network connection, wherein the packets correspond to probed or non-probed information. Therefore the Examiner believes that Jeon does teach or suggest transmitting probed or non-probed packets with inserted data via a wireless and/or wired network connection.
With regards to claim limitation, “the probe data payload and the one or more non-probe data payloads exceeding the estimated maximum network capacity value for the network connection by a controlled amount”, Jeon discloses (0008/0038) that the packet pairs comprised of probed and non-probing. Jeon further discloses (0100/0102) packet pairs being with inserted data/information between probed and non-probed data/information. Jeon also discloses (0126) packets corresponding to probed and/or non-probed data to exceed a predetermined baseline threshold associated with calculated effective capacity that is the maximum transmittable capacity for packet pairs. Therefore the Examiner believes that Jeon does teach or suggest paired data packets containing payload information surpassing an established network threshold capacity, wherein the packet pairs consist of both probed and non-probed data.
With regards to claim limitation, “and responsive to the one or more network response characteristics indicating that neither increased latency nor increased packet loss occurs”, Heinz discloses (0167/0257/0423) monitoring network characteristics such as latency and packet loss. Heinz further discloses that based on monitored and measured data that indicators are utilized to show that the packet loss and latency was detected no increases. Therefore the Examiner believes 
With regards to claim limitation, “updating the data structure to increase the estimated maximum network capacity value for the network connection, the estimated maximum network capacity value representative of the assessed network bandwidth availability” Heinz discloses (0344) adjusting available network capacity based on  calculating network capacity associated with monitoring current and/or available bandwidth. Heinz further discloses (0350/0404) incrementally increasing bandwidth when a maximum threshold is reached and updating network performance information to reflect the increase in bandwidth. Therefore the Examiner believes that Heinz does teach or suggest adjusting and updating the available network capacity by incrementally increasing bandwidth when maximum thresholds are exceeded.
The Examiner believes that  obviousness has been established by combining the teachings of the prior arts of record  (Heinz  in view of Jeon) to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-13, 15, 17, 20-21, 24, 29-33, 35, 37, 40-41, 44, 49-53, 55, 57 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Heinz (US20140297847) in view of Jeon (US20140119214).
As to claim 1, Heinz teaches a computer implemented method for assessing network bandwidth availability in a network connection (¶0119 network performance information (e.g., bandwidth); ¶0140 access the network performance information; ¶0377 performance information, available bandwidth; ¶0414 network connection, network performance information) having unknown excess capacity beyond a first network capacity, (¶0377 unlimited bandwidth; ¶0383 first network) the method comprising: maintaining a data structure storing an estimated maximum network capacity value for a network connection; (¶0115 performance information, such as maximum bandwidth; ¶0130 perform mathematical calculation, total bandwidth; ¶0249 capacity function of the bandwidth; ¶0397 network performance information archived, stored) monitoring one or more network response characteristics of the network connection to determine whether at least one of increased latency or increased packet loss occurs responsive to the transmission; (¶0257 characteristics  within a network being monitored; ¶0314 monitor the network performance information throughout  network and evaluates  paths based on the network performance information; ¶0422 packet loss, latency determined; ¶0423 measurements tracked, increasing latency, increasing packet loss) and responsive to the one or more network response characteristics indicating that neither increased latency or increased packet loss occurs, (¶0136 network performance information include  information representative of transmission characteristics; ¶0167 network performance information indicative of transmission characteristics of packet network; ¶0244 thresholds  event messages for alerts; ¶0350 packet loss threshold has not been exceeded) updating the data structure to increase the estimated maximum network capacity value for the network connection, the estimated maximum network capacity value representative of the assessed network bandwidth availability. (¶0249 capacity a function of the bandwidth; ¶0341 increases the amount of capacity required by the network; ¶0350 increases bandwidth; ¶0377 performance information, available bandwidth; ¶0404 updates network performance information).
Although Heinz teaches the method recited above, wherein Heinz fails to expressly teach generating a probe data payload paired with one or more non-probe data payloads, the probe data payload including additional data based on the one or more non-probe data payloads; transmitting the probe data payload and the one or more non-probe data payloads through a network connection and the probe data payload and the one or more non-probe data payloads exceeding the estimated maximum network capacity value for the network connection by a controlled amount.
Jeon, however discloses, generating a probe data payload paired with one or more non-probe data payloads, the probe data payload including additional data based on the one or more non-probe data payloads; (¶0008 probing packet or a non-probing packet; ¶0045 generation number of packet pairs) transmitting the probe data payload and the one or more non-probe data payloads through a network connection, (¶0049 transmission of probing packets or non-probing packets; ¶0123 (network) channel connected with second terminal) the probe data payload and the one or more non-probe data payloads exceeding the estimated maximum network capacity value for the network connection by a controlled amount; (¶0044 calculate effective capacity that is the maximum transmittable capacity of corresponding network; ¶0047 allocating bandwidth; ¶0126 packet pairs exceeds the predetermined threshold, an effective capacity of the corresponding network).
Thus given the teachings of Jeon it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Jeon and Heinz for generating packet pairs of probing or non-probing payloads, payloads exceed maximum network capacity and transmitting payloads. One of ordinary skill in the art would be motivated to allow for performing continuously network monitoring using the quality indicator measuring tool. (See Jeon para 0076)
As to claim 4, the combination of Heinz and Jeon teach the method recited in claim 1, wherein Heinz further teaches the method of claim 1, wherein the probe data payload is sized to cause a burst in bandwidth required for the transmission of the probe data payload and the one or more non-probe data payloads. (¶0027 packet, burst; ¶0110 bandwidth utilization burst performed; ¶0111 monitoring data packets; ¶0255 bandwidth requirements during packet communications).
As to claim 9, the combination of Heinz and Jeon teach the method recited in claim 1, wherein Heinz further teaches the method of claim 1, wherein the estimated maximum network capacity value is reserved for usage during at least one of emergency or priority communications. (¶0384 bandwidth reserved based on external or internal factors; ¶0378 network device of high priority have unlimited bandwidth access; ¶0417emergency circumstances the level of access).
As to claim 10, the combination of Heinz and Jeon teach the method recited in claim 1, wherein Heinz further teaches the method of claim 1, wherein the data structure is populated with an initial estimated maximum network capacity value set at an initial network capacity (¶0139 threshold values established; ¶0244 setting up thresholds; ¶0249 capacity a function of the bandwidth; ¶0259 threshold for capacity).
As to claim 11, the combination of Heinz and Jeon teach the method recited in claim 1, wherein Heinz further teaches the method of claim 1, wherein the estimated maximum network capacity value is transmitted to a network controller. (¶0111 performance information communicated to controllers; ¶0115 performance information, such as maximum bandwidth; ¶0130 perform mathematical calculation, total bandwidth).
As to claim 12, the combination of Heinz and Jeon teach the method recited in claim 1, wherein Heinz further teaches the method of claim 1, wherein the data structure further includes a picture loss risk tolerance factor value, and the picture loss risk tolerance factor value is used to determine the size of the probe data payload, the picture loss risk tolerance factor value being substantially proportional to the size of the probe data payload. (¶0015 probe results determine network performance, such as packet loss; ¶0031 possibility of packet loss; ¶0111 determining packet size; ¶0349 packet loss threshold).
As to claim 13, the combination of Heinz and Jeon teach the method recited in claim 4, wherein Heinz further teaches the method of claim 4, wherein the data structure further includes a picture loss risk tolerance factor value, and the picture loss risk tolerance factor value is used to determine the size of the burst. (¶0031 possibility of packet loss; ¶0110 measurement, burst nature (burstiness) of the data flows; determine the network performance information packet loss rate; ¶0111 determining packet size, burstiness).
As to claim 15, the combination of Heinz and Jeon teach the method recited in claim 1, wherein Heinz further teaches the method of claim 1, wherein the data structure is maintained by a central bandwidth manager, the central bandwidth manager configured to triage bandwidth (¶0191 requested bandwidth; ¶0195 burstiness to determine path, paths; ¶0377 CAC engines throttle the bandwidth to specify priorities; ¶0383 CAC engine control bandwidth; ¶0385 CAC engine allocates bandwidth).
As to claim 17, the combination of Heinz and Jeon teach the method recited in claim 1, wherein Heinz further teaches the method of claim 1, wherein the initial network capacity is at least one of (i) an allocated network capacity or (ii) an unknown quantity dependent on one or more external characteristics of the network connection. (¶0249 network capacity, capacity a function of bandwidth; ¶0384 allocated bandwidth).
As to claim 20, the combination of Heinz and Jeon teach the method recited in claim 1, wherein Heinz further teaches the method of claim 1, wherein the initial network capacity is constrained by a selection of a data package determining a level of network resources allocated to the network connection by a network provider. (¶0148 parameter determines segment congested, module may elect to select a different route or re-route; ¶0168 service provider may identify which node segment along the communications path is losing bandwidth; ¶0332 resources allocated based on user;  ¶0377 real-time bandwidth congestion).
As to claim 21, Heinz teaches a computer implemented system for assessing network bandwidth availability in a network connection (¶0119 network performance information (e.g., bandwidth); ¶0140 access the network performance information; ¶0377 performance information, available bandwidth; ¶0414 network connection, network performance information) having unknown excess capacity beyond a first network capacity, (¶0377 unlimited bandwidth; ¶0383 first network) the system comprising: a data storage configured to maintain a data structure storing an estimated maximum network capacity value for a network (¶0115 performance information, such as maximum bandwidth; ¶0130 perform mathematical calculation, total bandwidth; ¶0249  capacity  a function of the bandwidth; ¶0397 network performance information  archived, stored)  the processor further configured to monitor one or more network response characteristics of the network connection to determine whether at least one of increased latency or increased packet loss occurs responsive to the transmission; (¶0110 node to monitor packets; ¶0257 characteristics  within a network being monitored; ¶0314 monitor the network performance information throughout  network and evaluates  paths based on the network performance information; ¶0422 packet loss, latency determined; ¶0423 measurements tracked, increasing latency, increasing packet loss)  and responsive to the one or more network response characteristics indicating that neither increased latency or increased packet loss occurs, (¶0136 network performance information include  information representative of transmission characteristics; ¶0167 network performance information indicative of transmission characteristics of packet network; ¶0244 thresholds  event messages for alerts; ¶0350 packet loss threshold has not been exceeded) update the data structure to increase the estimated maximum network capacity value for the network connection, the estimated maximum network capacity value representative of the assessed network bandwidth availability. (¶0249 capacity a function of the bandwidth; ¶0341 increases the amount of capacity required by the network; ¶0350 increases bandwidth; ¶0404 updates network performance information).
Although Heinz teaches the method recited above, wherein Heinz fails to expressly teach wherein Heinz fails to expressly teach a processor configured to generate a probe data payload paired with one or more non- probe data payloads, the probe data payload including additional data based on the one or more non-probe data payloads; a network interface configured to 
Jeon, however discloses, a processor configured to generate a probe data payload paired with one or more non- probe data payloads, the probe data payload including additional data based on the one or more non-probe data payloads; (¶0008 probing packet or a non-probing packet; ¶0045 generation number of packet pairs) a network interface configured to transmit the probe data payload and the one or more non-probe data payloads through a network connection, (¶0008 transmitter configured to transmit the probing packet or the non-probing packet; ¶0049 transmission of probing packets or non-probing packets; ¶0123 (network) channel connected with second terminal) the probe data payload and the one or more non-probe data payloads exceeding the estimated maximum network capacity value for the network connection by a controlled amount; (¶0044 calculate effective capacity that is the maximum transmittable capacity of corresponding network; ¶0047 allocating bandwidth; ¶0126 packet pairs exceeds the predetermined threshold, an effective capacity of the corresponding network).
Thus given the teachings of Jeon it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Jeon and Heinz for generating packet pairs of probing or non-probing payloads, payloads exceed maximum network capacity and transmitting payloads. One of ordinary skill in the art would be motivated to allow for a packet classifier to compare the size of packet with a predetermined threshold size. (See Jeon para 0108)
As to claim 24, the combination of Heinz and Jeon teach the system recited in claim 21, wherein Heinz further teaches the system of claim 21, wherein the probe data payload is sized to cause a burst in bandwidth required for the transmission of the probe data payload and the one or more non-probe data payloads. (¶0027 burst a packet; ¶0110 bandwidth utilization burst performed; ¶0111 monitoring data packets; ¶0255 bandwidth requirements during packet communications).
As to claim 29, the combination of Heinz and Jeon teach the system recited in claim 21, wherein Heinz further teaches the system of claim 21, wherein the estimated maximum network capacity value is reserved for usage during at least one of emergency or priority communications. (¶0384 bandwidth reserved based on external or internal factors; ¶0378 network device of high priority have unlimited bandwidth access; ¶0417 emergency circumstances the level of access).
As to claim 30, the combination of Heinz and Jeon teach the system recited in claim 21, wherein Heinz further teaches the system of claim 21, wherein the data structure is populated with an initial estimated maximum network capacity value set at an initial network capacity value. (¶0139 threshold values established; ¶0244 setting up thresholds; ¶0249 capacity a function of the bandwidth; ¶0259 threshold for capacity).
As to claim 31, the combination of Heinz and Jeon teach the system recited in claim 21, wherein Heinz further teaches the system of claim 21, wherein the estimated maximum network capacity value is transmitted to a network controller. (¶0111 performance information communicated to controllers; ¶0115 performance information, such as maximum bandwidth; ¶0130 perform mathematical calculation, total bandwidth).
As to claim 32, the combination of Heinz and Jeon teach the system recited in claim 21, wherein Heinz further teaches the system of claim 21, wherein the data structure further includes a picture loss risk tolerance factor value, and the picture loss risk tolerance factor value is used to determine the size of the probe data payload, the picture loss risk tolerance factor value being substantially proportional to the size of the probe data payload. (¶0015 probe results determine network performance, such as packet loss; ¶0031 possibility of packet loss; ¶0111 determining packet size; ¶0349 packet loss threshold).
As to claim 33, the combination of Heinz and Jeon teach the system recited in claim 24, wherein Heinz further teaches the system of claim 24, wherein the data structure further includes a picture loss risk tolerance factor value, and the picture loss risk tolerance factor value is used to determine the size of the burst. (¶0031 possibility of packet loss; ¶0110 measurement, burst nature (burstiness) of the data flows; determine the network performance information packet loss rate; ¶0111 determining packet size, burstiness).
As to claim 35, the combination of Heinz and Jeon teach the system recited in claim 21, wherein Heinz further teaches the system of claim 21, wherein the data structure is maintained by a central bandwidth manager, the central bandwidth manager configured to triage bandwidth requests and to identify connections by utilizing at least one of burst probing and step- wise probing. (¶0191 requested bandwidth; ¶0195 burstiness to determine path, paths; ¶0377 CAC engines throttle the bandwidth to specify priorities; ¶0383 CAC engine control bandwidth; ¶0385 CAC engine allocates bandwidth).
As to claim 37, the combination of Heinz and Jeon teach the system recited in claim 21, wherein Heinz further teaches the system of claim 21, wherein the initial network capacity is at least one of (i) an allocated network capacity or (ii) an unknown quantity dependent on one or (¶0249 network capacity, capacity a function of bandwidth; ¶0384 allocated bandwidth).
As to claim 40, the combination of Heinz and Jeon teach the system recited in claim 21, wherein Heinz further teaches the system of claim 21, wherein the initial network capacity is constrained by a selection of a data package determining a level of network resources allocated to the network connection by a network provider. (¶0148 parameter determines segment congested, module may elect to select a different route or re-route; ¶0168 service provider may identify which node segment along the communications path is losing bandwidth; ¶0332 resources allocated based on user;  ¶0377 real-time bandwidth congestion).
As to claim 41, Heinz teaches  a non-transitory computer readable medium, storing machine interpretable instructions, which when executed, cause a processor to perform a method for assessing network bandwidth availability in a network connection (¶0035 processor configured to execute a set of instructions and a memory configured to store the set of instructions; ¶0119 network performance information (e.g., bandwidth); ¶0140 access the network performance information; ¶0377 performance information, available bandwidth; ¶0414 network connection, network performance information) having unknown excess capacity beyond a first network capacity, (¶0377 unlimited bandwidth; ¶0383 first network) the method comprising: maintaining a data structure storing an estimated maximum network capacity value for a network connection; (¶0115 performance information, such as maximum bandwidth; ¶0130 perform mathematical calculation, total bandwidth; ¶0249 capacity  a function of the bandwidth; ¶0397 network performance information  archived, stored) monitoring one or more network response characteristics of the network connection to determine whether at least one of increased latency or increased packet loss occurs responsive to the (¶0257 characteristics  within a network being monitored; ¶0314 monitor the network performance information throughout  network and evaluates  paths based on the network performance information; ¶0422 packet loss, latency determined; ¶0423 measurements tracked, increasing latency, increasing packet loss) and responsive to the one or more network response characteristics indicating that neither increased latency or increased packet loss occurs, (¶0136 network performance information include  information representative of transmission characteristics; ¶0167 network performance information indicative of transmission characteristics of packet network; ¶0244 thresholds event messages for alerts; ¶0350 packet loss threshold has not been exceeded) updating the data structure to increase the estimated maximum network capacity value for the network connection, the estimated maximum network capacity value representative of the assessed network bandwidth availability. (¶0249 capacity a function of the bandwidth; ¶0341 increases the amount of capacity required by the network; ¶0350 increases bandwidth; ¶0404 updates network performance information).
Although Heinz teaches the method recited above, wherein Heinz fails to expressly teach generating a probe data payload paired with one or more non-probe data payloads, the probe data payload including additional data based on the one or more non-probe data payloads; transmitting the probe data payload and the one or more non-probe data payloads through a network connection and the probe data payload and the one or more non-probe  data payloads exceeding the estimated maximum network capacity value for the network connection by a controlled amount.
Jeon, however discloses, generating a probe data payload paired with one or more non-probe data payloads, the probe data payload including additional data based on the one or more (¶0008  probing packet or a non-probing packet; ¶0045 generation number of packet pairs) transmitting the probe data payload and the one or more non-probe data payloads through a network connection, (¶0049 transmission of probing packets or non-probing packets; ¶0123 (network) channel connected with second terminal) the probe data payload and the one or more non-probe  data payloads exceeding the estimated maximum network capacity value for the network connection by a controlled amount; (¶0044 calculate effective capacity that is the maximum transmittable capacity of corresponding network; ¶0047 allocating bandwidth; ¶0126 packet pairs exceeds the predetermined threshold, an effective capacity of the corresponding network).
Thus given the teachings of Jeon it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Jeon and Heinz for generating packet pairs of probing or non-probing payloads, payloads exceed maximum network capacity and transmitting payloads. One of ordinary skill in the art would be motivated to allow for generating patterns between packets. (See Jeon para 0099)
As to claim 44, the combination of Heinz and Jeon teach the medium recited in claim 41, wherein Heinz further teaches the non-transitory computer readable medium of claim 41, wherein the probe data payload is sized to cause a burst in bandwidth required for the transmission of the probe data payload and the one or more non-probe data payloads. (¶0027 burst a packet; ¶0110 bandwidth utilization burst performed; ¶0111 monitoring data packets; ¶0255 bandwidth requirements during packet communications).
As to claim 49, the combination of Heinz and Jeon teach the medium recited in claim 41, wherein Heinz further teaches the non-transitory computer readable medium of claim 41, (¶0384 bandwidth reserved based on external or internal factors; ¶0378 network device of high priority have unlimited bandwidth access; ¶0417 emergency circumstances the level of access).
As to claim 50, the combination of Heinz and Jeon teach the medium recited in claim 41, wherein Heinz further teaches the non-transitory computer readable medium of claim 41, wherein the data structure is populated with an initial estimated maximum network capacity value set at an initial network capacity value. (¶0139 threshold values established; ¶0244 setting up thresholds; ¶0249 capacity a function of the bandwidth; ¶0259 threshold for capacity).
As to claim 51, the combination of Heinz and Jeon teach the medium recited in claim 41, wherein Heinz further teaches the non-transitory computer readable medium of claim 41, wherein the estimated maximum network capacity value is transmitted to a network controller. (¶0111 performance information communicated to controllers; ¶0115 performance information, such as maximum bandwidth; ¶0130 perform mathematical calculation, total bandwidth).
As to claim 52, the combination of Heinz and Jeon teach the medium recited in claim 41, wherein Heinz further teaches the non-transitory computer readable medium of claim 41, wherein the data structure further includes a picture loss risk tolerance factor value, and the picture loss risk tolerance factor value is used to determine the size of the probe data payload, the picture loss risk tolerance factor value being substantially proportional to the size of the probe data payload. (¶0015 probe results determine network performance, such as packet loss; ¶0031 possibility of packet loss; ¶0111 determining packet size; ¶0349 packet loss threshold).
As to claim 53, the combination of Heinz and Jeon teach the medium recited in claim 44, wherein Heinz further teaches the non-transitory computer readable medium of claim 44, wherein the data structure further includes a picture loss risk tolerance factor value, and the picture loss risk tolerance factor value is used to determine the size of the burst. (¶0031 possibility of packet loss; ¶0110 measurement, burst nature (burstiness) of the data flows; determine the network performance information packet loss rate; ¶0111 determining packet size, burstiness).
As to claim 55, the combination of Heinz and Jeon teach the medium recited in claim 41, wherein Heinz further teaches the non-transitory computer readable medium of claim 41, wherein the data structure is maintained by a central bandwidth manager, the central bandwidth manager configured to triage bandwidth requests and to identify connections by utilizing at least one of burst probing and step-wise probing. (¶0191 requested bandwidth; ¶0195 burstiness to determine path, paths; ¶0377 CAC engines throttle the bandwidth to specify priorities; ¶0383 CAC engine control bandwidth; ¶0385 CAC engine allocates bandwidth).
As to claim 57, the combination of Heinz and Jeon teach the medium recited in claim 41, wherein Heinz further teaches the non-transitory computer readable medium of claim 41, wherein the initial network capacity is at least one of (i) an allocated network capacity or (ii) an unknown quantity dependent on one or more external characteristics of the network connection. (¶0249 network capacity, capacity a function of bandwidth; ¶0384 allocated bandwidth).
As to claim 60, the combination of Heinz and Jeon teach the medium recited in claim 41, wherein Heinz further teaches the non-transitory computer readable medium of claim 41, (¶0148 parameter determines segment congested, module may elect to select a different route or re-route; ¶0168 service provider may identify which node segment along the communications path is losing bandwidth; ¶0332 resources allocated based on user;  ¶0377 real-time bandwidth congestion).
Claims 2-3, 5, 18, 22-23, 25, 38, 42-43, 45 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Heinz (US20140297847) in view of Jeon (US20140119214) and in further view of Sze (US20150223098).
As to claim 2, although the combination of Heinz and Jeon teach the method recited in claim 1, wherein the combination of Heinz and Jeon fail to expressly teach the method of claim 1, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint.
Sze, however discloses, the method of claim 1, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint. (¶0071 transmission latency (glass-to-glass latency);  ¶0104  probing connections data rate; ¶0108  data transmission that can meet pre-determined system latency requirements; ¶0117 transmitter and/or receiver, configured, and/or built to enable functionality) 
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the (See Sze para 0054)
As to claim 3, although the combination of Heinz and Jeon teach the method recited in claim 1, wherein the combination of Heinz and Jeon fail to expressly teach the method of claim 1, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint reduced by a safety factor margin.
Sze, however discloses, the method of claim 1, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint reduced by a safety factor margin. (¶0070 latency reduced; ¶0071 transmission latency (glass-to-glass latency); ¶0104 probing connections data rate; ¶0108 data transmission that can meet pre-determined system latency requirements; ¶0117 transmitter and/or receiver, configured, and/or built to enable functionality).
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Heinz and Jeon for adjusting data payloads/packets to satisfy latency requirements. One of ordinary skill in the art would be motivated to allow for provide better picture quality. (See Sze para 0054)
As to claim 5, although the combination of Heinz and Jeon teach the method recited in claim 4, wherein the combination of Heinz and Jeon fail to expressly teach the method of claim 
Sze, however discloses, the method of claim 4, wherein at least one of the increased latency and the increased packet loss is averaged across a pre-defined duration of time. (¶0075 network latency increases; ¶0078 estimate of the average network latency; increased system latency; ¶0097 average latency estimated; ¶0099 measuring network latency, at fixed intervals).
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Heinz and Jeon for average increased latency at fixed intervals. One of ordinary skill in the art would be motivated to allow for detecting changes in conditions affecting the improvement of performance of data transmission. (See Sze para 0059)
As to claim 18, although the combination of Heinz and Jeon teach the method recited in claim 1, wherein the combination of Heinz and Jeon fail to expressly teach the method of claim 1, wherein the network connection comprises one or more bonded or blended network connections, the estimated network capacity value based on an overall network capacity provided across all or a part of the one or more bonded or blended network connections.
Sze, however discloses, the method of claim 1, wherein the network connection comprises one or more bonded or blended network connections, the estimated network capacity value based on an overall network capacity provided across all or a part of the one or more bonded or blended network connections. (¶0058 bonded connections, bond two or more network connections; ¶0069 each connection may be loaded to its calculated capacity).  
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Heinz and Jeon for estimating network capacity for bonded networks. One of ordinary skill in the art would be motivated to allow for the use of algorithms for assisting in the improving performance of transmission in real-time or near real-time applications. (See Sze para 0038)
As to claim 22, although the combination of Heinz and Jeon teach the system recited in claim 21, wherein the combination of Heinz and Jeon fail to expressly teach the system of claim 21, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint.
Sze, however discloses, the system of claim 21, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint. (¶0071 transmission latency (glass-to-glass latency); ¶0104 probing connections data rate; ¶0108 data transmission that can meet pre-determined system latency requirements; ¶0117 transmitter and/or receiver, configured, and/or built to enable functionality).
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Heinz and Jeon for adjusting data payloads/packets to satisfy latency requirements. One of ordinary skill in the art would be motivated to allow for determining a minimum system threshold to aid in managing data transmissions. (See Sze para0051)
As to claim 23, although the combination of Heinz and Jeon teach the system recited in claim 21, wherein the combination of Heinz and Jeon fail to expressly teach the system of claim 21, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint reduced by a safety factor margin.
Sze, however discloses, the system of claim 21, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint reduced by a safety factor margin. (¶0070 latency reduced; ¶0071 transmission latency (glass-to-glass latency); ¶0104 probing connections data rate; ¶0108 data transmission that can meet pre-determined system latency requirements; ¶0117 transmitter and/or receiver, configured, and/or built to enable functionality).
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Heinz and Jeon for adjusting data payloads/packets to satisfy latency requirements.  One of ordinary skill in the art would be motivated to allow for providing error correction techniques to correct the errors introduced by the connection characteristics. (See Sze para 004)
As to claim 25, although the combination of Heinz and Jeon teach the system recited in claim 24, wherein the combination of Heinz and Jeon fail to expressly teach the system of claim 24, wherein at least one of the increased latency and the increased packet loss is averaged across a pre-defined duration of time.
Sze, however discloses, the system of claim 24, wherein at least one of the increased latency and the increased packet loss is averaged across a pre-defined duration of time. (¶0078 estimate of the average network latency; ¶0097 average latency estimated; ¶0099 measuring network latency, at fixed intervals).
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Heinz and Jeon for average increased latency at fixed intervals. One of ordinary skill in the art would be motivated to allow for receiver is able to detect missing packets using identification information that accompanies each packet. (See Sze para 0078)
As to claim 38, although the combination of Heinz and Jeon teach the system recited in claim 21, wherein the combination of Heinz and Jeon fail to expressly teach the system of claim 21, wherein the network connection comprises one or more bonded or blended network connections, the estimated network capacity value based on an overall network capacity provided across all or a part of the one or more bonded or blended network connections.
Sze, however discloses, the system of claim 21, wherein the network connection comprises one or more bonded or blended network connections, the estimated network capacity value based on an overall network capacity provided across all or a part of the one or more bonded or blended network connections. (¶0058 bonded connections, bond two or more network connections; ¶0069 each connection may be loaded to its calculated capacity).  
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Heinz and Jeon for estimating network capacity for bonded networks. One of ordinary skill in the art would be motivated to allow for accessing current performance data for (See Sze para 0014)
As to claim 42, although the combination of Heinz and Jeon teach the medium recited in claim 41, wherein the combination of Heinz and Jeon fail to expressly teach the computer readable medium of claim 41, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint.
Sze, however discloses, the non-transitory computer readable medium of claim 41, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint. (¶0071 transmission latency (glass-to-glass latency); ¶0104 probing connections data rate; ¶0108 data transmission that can meet pre-determined system latency requirements; ¶0117 transmitter and/or receiver, configured, and/or built to enable functionality).
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Heinz and Jeon for adjusting data payloads/packets to satisfy latency requirements. One of ordinary skill in the art would be motivated to allow for removing constraints. (See Sze para 0058)
As to claim 43, although the combination of Heinz and Jeon teach the medium recited in claim 41, wherein the combination of Heinz and Jeon fail to expressly teach the computer readable medium of claim 41, wherein the probe data payload is sized such that the latency 
Sze, however discloses, the non-transitory computer readable medium of claim 41, wherein the probe data payload is sized such that the latency responsive to the addition of the probe data payload to the transmission is less than or equal to a glass-to-glass latency between a transmitter and an endpoint reduced by a safety factor margin. (¶0070 latency reduced; ¶0071 transmission latency (glass-to-glass latency); ¶0104 probing connections data rate; ¶0108 data transmission that can meet pre-determined system latency requirements; ¶0117 transmitter and/or receiver, configured, and/or built to enable functionality).
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Heinz and Jeon for adjusting data payloads/packets to satisfy latency requirements. One of ordinary skill in the art would be motivated to allow for receiving notifications regarding latency changes. (See Sze para 0006)
As to claim 45, although the combination of Heinz and Jeon teach the medium recited in claim 44, wherein the combination of Heinz and Jeon fail to expressly teach the computer readable medium of claim 44, wherein at least one of the increased latency and the increased packet loss is averaged across a pre-defined duration of time.
Sze, however discloses, the non-transitory computer readable medium of claim 44, wherein at least one of the increased latency and the increased packet loss is averaged across a pre-defined duration of time. (¶0078 estimate of the average network latency; ¶0097 average latency estimated; ¶0099 measuring network latency, at fixed intervals).
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Heinz and Jeon for average increased latency at fixed intervals. One of ordinary skill in the art would be motivated to allow for generating timestamps. (See Sze para 0098)
As to claim 58, although the combination of Heinz and Jeon teach the medium recited in claim 41, wherein the combination of Heinz and Jeon fail to expressly teach the computer readable medium of claim 41, wherein the network connection comprises one or more bonded or blended network connections, the estimated network capacity value based on an overall network capacity provided across all or a part of the one or more bonded or blended network connections.
Sze, however discloses, the non-transitory computer readable medium of claim 41, wherein the network connection comprises one or more bonded or blended network connections, the estimated network capacity value based on an overall network capacity provided across all or a part of the one or more bonded or blended network connections. (¶0058 bonded connections, bond two or more network connections; ¶0069 each connection may be loaded to its calculated capacity).  
Thus given the teachings of Sze it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Sze, Heinz and Jeon for estimating network capacity for bonded networks. One of ordinary skill in the art would be motivated to allow for automated categorization of connection, using characteristics associated with the connection. (See Sze para 0113)
Claims 6-7, 14, 26-27, 34, 46-47 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Heinz (US20140297847) in view of Jeon (US20140119214) and in further view of Demircin (US20060095944).
As to claim 6, although the combination of Heinz and Jeon teach the method recited in claim 1, wherein the combination of Heinz and Jeon fail to expressly teach the method of claim 1, comprising: iteratively probing the network connection by generating one or more additional probe data payloads, each sequential additional probe data payload of the one or more additional probe data payloads being sized to require differing amounts of data than a previous probe data payload, the one or more additional probe data payloads used to iteratively update the estimated maximum network capacity value for the network connection over a period of time; and wherein the size of each sequential additional probe data payload is increased responsive to the one or more network response characteristics when the one or more network response characteristics indicate that neither increased latency or increased packet loss occurs; or wherein the size of each sequential additional probe data payload is decreased responsive to the one or more network response characteristics when the one or more network response characteristics indicate that at least one of increased latency and increased packet loss occurs.
Demircin, however discloses, the method of claim 1, comprising: iteratively probing the network connection by generating one or more additional probe data payloads, (¶0070  data defined in terms of  payload; ¶0082 monitors the network; ¶0192  generating data; ¶0204 additional groups of packets) each sequential additional probe data payload of the one or more additional probe data payloads being sized to require differing amounts of data than a previous probe data payload, (¶0070 data defined in terms of  payload; ¶0082 monitors the network; ¶0192 generating data; ¶0204 additional groups of packets; ¶0225 sequential measurement samples; ¶0248 varying packet size) the one or more additional probe data payloads used to iteratively update the estimated maximum network capacity value for the network connection over a period of time; (¶0082 feedback obtained from the network monitor; ¶0086 uses feedback manage available bandwidth; ¶0223 bandwidth estimates, measured time intervals; ¶0387 feedback, updates to  bandwidth estimate value) and wherein the size of each sequential additional probe data payload is increased responsive to the one or more network response characteristics when the one or more network response characteristics indicate that neither increased latency or increased packet loss occurs; (¶0056 adjust for data streams in accordance with characteristics; ¶0194 monitor the network traffic ¶0249 increase the payload) or wherein the size of each sequential additional probe data payload is decreased responsive to the one or more network response characteristics when the one or more network response characteristics indicate that at least one of increased latency and increased packet loss occurs. (¶0056 adjust for data streams in accordance with characteristics; ¶0194 monitor the network traffic; ¶0249 increase the payload; decrease the payload, when the available bandwidth increases).
Thus given the teachings of Demircin it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Demircin, Heinz and Jeon for generating data from sequential monitored payloads, wherein payloads vary in size, and are increased and/or decreased based on characteristics. One of ordinary skill in the art would be motivated to allow for feedback obtained from the network monitor ensures that the output bit rate is toward an optimum level so that any loss in quality incurred by transrating is minimal. (See Demircin para 0082)
As to claim 7, although the combination of Heinz and Jeon teach the method recited in claim 6, wherein the combination of Heinz and Jeon fail to expressly teach the method of claim 6, wherein the size of the increase or the decrease of size of each sequential additional probe data payload is a constant value.  
Demircin, however discloses, the method of claim 6, wherein the size of the increase or the decrease of size of each sequential additional probe data payload is a constant value.  (¶0194 monitor the network traffic; ¶0249 increase the payload; decrease the payload; ¶0339 payload size is constant). 
Thus given the teachings of Demircin it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Demircin, Heinz and Jeon for increasing and/or decreasing payload data. One of ordinary skill in the art would be motivated to allow for detecting a degraded channel conditions. (See Demircin para 0248)
As to claim 14, the combination of Heinz, Jeon and Demircin teach the method recited in claim 7, wherein Heinz further teaches the method of claim 7, wherein the data structure further includes a picture loss risk tolerance factor value, and the picture loss risk tolerance factor value is used to determine the size of the constant value. (¶0015 probe results determine network performance, such as packet loss; ¶0031 possibility of packet loss; ¶0139 threshold value established for packet loss).
As to claim 26, although the combination of Heinz and Jeon teach the system recited in claim 21, wherein the combination of Heinz and Jeon fail to expressly teach the system of claim 21, the processor further configured to iteratively probe the network connection by generating one or more additional probe data payloads, each sequential additional probe data payload of the 
 Demircin, however discloses, the system of claim 21, the processor further configured to iteratively probe the network connection by generating one or more additional probe data payloads, (¶0070 data defined in terms of  payload; ¶0082 monitors the network; ¶0192  generating data; ¶0204 additional groups of packets) each sequential additional probe data payload of the one or more additional probe data payloads being sized to require differing amounts of data than a previous probe data payload, (¶0070  data defined in terms of  payload ¶0082 monitors the network; ¶0192 generating data; ¶0204 additional groups of packets; ¶0225 sequential set of samples; ¶0248 varying packet size) the one or more additional probe data payloads used to iteratively update the estimated maximum network capacity value for the network connection over a period of time; (¶0082 feedback obtained from the network monitor; ¶0086 uses feedback manage available bandwidth; ¶0223 bandwidth estimates, measured time intervals; ¶0387 feedback, updates to  bandwidth estimate value) and wherein the size of each sequential additional probe data payload is increased responsive to the one or more network response characteristics when the one or more network response (¶0056 adjust for data streams in accordance with characteristics; ¶0194 monitor the network traffic; ¶0249 increase the payload) or wherein the size of each sequential additional probe data payload is decreased responsive to the one or more network response characteristics when the one or more network response characteristics indicate that at least one of increased latency and increased packet loss occurs. (¶0056 adjust for data streams in accordance with characteristics; ¶0194 monitor the network traffic; ¶0249 increase the payload; decrease the payload, when the available bandwidth increases).
Thus given the teachings of Demircin it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Demircin, Heinz and Jeon for generating data from sequential monitored payloads, wherein payloads vary in size, and are increased and/or decreased based on characteristics. One of ordinary skill in the art would be motivated to allow for use of an encoder to ensuring the best possibly quality of video transmitted to these devices. (See Demircin para 0172)
As to claim 27, although the combination of Heinz and Jeon teach the system recited in claim 26, wherein the combination of Heinz and Jeon fail to expressly teach the system of claim 26, wherein the size of the increase or the decrease of size of each sequential additional probe data payload is a constant value.
Demircin, however discloses, the system of claim 26, wherein the size of the increase or the decrease of size of each sequential additional probe data payload is a constant value. (¶0249 increase the payload; decrease the payload; ¶0339 payload size is constant).  
Thus given the teachings of Demircin it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the  improved image quality. (See Demircin para 0241)
As to claim 34, the combination of Heinz, Jeon and Demircin teach the system recited in claim 27, wherein Heinz further teaches the system of claim 27, wherein the data structure further includes a picture loss risk tolerance factor value, and the picture loss risk tolerance factor value is used to determine the size of the constant value. (¶0015 probe results determine network performance, such as packet loss; ¶0031 possibility of packet loss; ¶0139 threshold value established for packet loss).
As to claim 46, although the combination of Heinz and Jeon teach the medium recited in claim 41, wherein the combination of Heinz and Jeon fail to expressly teach the computer readable medium of claim 41, wherein the method comprises: iteratively probing the network connection by generating one or more additional probe data payloads, each sequential additional probe data payload of the one or more additional probe data payloads being sized to require differing amounts of data than a previous probe data payload, the one or more additional probe data payloads used to iteratively update the estimated maximum network capacity value for the network connection over a period of time; and wherein the size of each sequential additional probe data payload is increased responsive to the one or more network response characteristics when the one or more network response characteristics indicate that neither increased latency or increased packet loss occurs; or wherein the size of each sequential additional probe data payload is decreased responsive to the one or more network response characteristics when the one or more network response characteristics indicate that at least one of increased latency and increased packet loss occurs.
 Demircin, however discloses, the non-transitory computer readable medium of claim 41, wherein the method comprises: iteratively probing the network connection by generating one or more additional probe data payloads, (¶0070 data defined in terms of  payload; ¶0082 monitors the network; ¶0192 generating data; ¶0204 additional groups of packets) each sequential additional probe data payload of the one or more additional probe data payloads being sized to require differing amounts of data than a previous probe data payload, (¶0070 data defined in terms of  payload; ¶0082 monitors the network; ¶0192 generating data; ¶0204 additional groups of packets; ¶0225 sequential set of measurement samples; ¶0248 varying packet size) the one or more additional probe data payloads used to iteratively update the estimated maximum network capacity value for the network connection over a period of time; (¶0082 feedback obtained from the network monitor; ¶0086 uses feedback manage available bandwidth; ¶0223 bandwidth estimates, measured time intervals; ¶0387 feedback, updates to  bandwidth estimate value) and wherein the size of each sequential additional probe data payload is increased responsive to the one or more network response characteristics when the one or more network response characteristics indicate that neither increased latency or increased packet loss occurs; (¶0056 adjust for data streams in accordance with characteristics; ¶0194 monitor the network traffic; ¶0249 increase the payload) or wherein the size of each sequential additional probe data payload is decreased responsive to the one or more network response characteristics when the one or more network response characteristics indicate that at least one of increased latency and increased packet loss occurs. (¶0056 adjust for data streams in accordance with characteristics; ¶0194 monitor the network traffic; ¶0249 increase the payload; decrease the payload, when the available bandwidth increases).
Thus given the teachings of Demircin it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Demircin, Heinz and Jeon for generating data from sequential monitored payloads, wherein payloads vary in size, and are increased and/or decreased based on characteristics.  One of ordinary skill in the art would be motivated to allow for an algorithm the check number of packets within payload. (See Demircin para0365)
As to claim 47, although the combination of Heinz and Jeon teach the medium recited in claim 46, wherein the combination of Heinz and Jeon fail to expressly teach the computer readable medium of claim 46, wherein the size of the increase or the decrease of size of each sequential additional probe data payload is a constant value.
 Demircin, however discloses, the non-transitory computer readable medium of claim 46, wherein the size of the increase or the decrease of size of each sequential additional probe data payload is a constant value. (¶024 increase the payload; decrease the payload; ¶0339 payload size is constant).
Thus given the teachings of Demircin it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Demircin, Heinz and Jeon for increasing and/or decreasing payload data. One of ordinary skill in the art would be motivated to allow for reduce the effects of interference. (See  Demircin para 0133)
As to claim 54, the combination of Heinz, Jeon and Demircin teach the medium recited in claim 47, wherein Heinz further teaches the non-transitory computer readable medium of claim 47, wherein the data structure further includes a picture loss risk tolerance factor value, and the picture loss risk tolerance factor value is used to determine the size of the constant value. (¶0015 probe results determine network performance, such as packet loss; ¶0031 possibility of packet loss; ¶0139 threshold value established for packet loss).
Claim 8, 28 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Heinz (US20140297847) in view of Jeon (US20140119214) and in further view of Demircin (US20060095944) and in further view of Munson (US20060159098).
As to claim 8, although the combination of Heinz, Jeon and Demircin teach the method recited in claim 1, wherein the combination of Heinz, Jeon and Demircin fail to expressly teach the method of claim 6, wherein the iterative probing occurs until a steady state estimated maximum network capacity value is observed for a period of time, and comprising: updating the data structure to store the steady-state estimated maximum network capacity value.
Munson, however discloses, the method of claim 6, wherein the iterative probing occurs until a steady state estimated maximum network capacity value is observed for a period of time, and comprising: updating the data structure to store the steady-state estimated maximum network capacity value. (¶0041 stable system, converges to a steady-state throughput that does not oscillate in bandwidth usage; ¶0114 updates the predictive estimation of the network or path; ¶0222 stores new values).
Thus given the teachings of Munson it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of, Munson, Heinz, Jeon and Demircin for maintain stable/steady bandwidth and storing the updated values. One of ordinary skill in the art would be motivated to allow for an algorithm automatically ramps up the target rate. (See Munson para 0118) 
As to claim 28, although the combination of Heinz, Jeon and Demircin teach the system recited in claim 21, wherein the combination of Heinz, Jeon and Demircin fail to expressly teach the system of claim 26, wherein the iterative probing occurs until a steady state estimated maximum network capacity value is observed for a period of time, and comprising: updating the data structure to store the steady-state estimated maximum network capacity value.
Munson, however discloses, the system of claim 26, wherein the iterative probing occurs until a steady state estimated maximum network capacity value is observed for a period of time, and comprising: updating the data structure to store the steady-state estimated maximum network capacity value. (¶0041 stable system, converges to a steady-state throughput that does not oscillate in bandwidth usage; ¶0114 updates the predictive estimation of the network or path; ¶0222 stores new values).
Thus given the teachings of Munson it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of, Munson, Heinz, Jeon and Demircin for maintain stable/steady bandwidth and storing the updated values One of ordinary skill in the art would be motivated to allow for using an equation-based algorithm to automatically-discover bandwidth capacity. (See Munson para 0126)
As to claim 48, although the combination of Heinz, Jeon and Demircin teach the medium recited in claim 41, wherein the combination of Heinz, Jeon and Demircin fail to expressly teach the computer readable medium of claim 46, wherein the iterative probing occurs until a steady state estimated maximum network capacity value is observed for a period of time, and comprising: updating the data structure to store the steady-state estimated maximum network capacity value.
Munson, however discloses, the non-transitory computer readable medium of claim 46, wherein the iterative probing occurs until a steady state estimated maximum network capacity value is observed for a period of time, and comprising: updating the data structure to store the steady-state estimated maximum network capacity value. (¶0041 stable system, converges to a steady-state throughput that does not oscillate in bandwidth usage; ¶0114 updates the predictive estimation of the network or path; ¶0222 stores new values).
Thus given the teachings of Munson it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of, Munson, Heinz, Jeon and Demircin for maintain stable/steady bandwidth and storing the updated values. One of ordinary skill in the art would be motivated to allow for using secure channels to exchange data. (See Munson para 0220)
Claims 16, 19, 36, 39, 56 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Heinz (US20140297847) in view of Jeon (US20140119214) and in further view of Mackay (US20160337223).
As to claim 16, although the combination of Heinz and Jeon teach the method recited in claim 1, wherein the combination of Heinz and Jeon fail to expressly teach the method of claim 1, wherein the updated estimated maximum network capacity value is associated with an expiry time duration, and upon elapse of the expiry time duration, the estimated maximum network capacity is reset to the initial network capacity value.
Mackay, however discloses, the method of claim 1, wherein the updated estimated maximum network capacity value is associated with an expiry time duration, and upon elapse of the expiry time duration, the estimated maximum network capacity is reset to the initial network (¶0331 bandwidth requests, to get a reasonable bandwidth estimate; ¶0333 bandwidth estimate timeout elapses, bandwidth estimate is reduced to its old value; ¶0355 updated bandwidth estimate; ¶0339 bandwidth estimate, maximum bandwidth; ¶0385 bandwidth request, estimate, associated with a timeout).
Thus given the teachings of Mackay it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Mackay, Heinz and Jeon for wherein requested updated estimated maximum capacity lapses/times out. One of ordinary skill in the art would be motivated to allow for additional processing of the data. (See Mackay para 0259)
As to claim 19, although the combination of Heinz and Jeon teach the method recited in claim 1, wherein the combination of Heinz and Jeon fail to expressly teach the method of claim 1, further comprising: processing the data structure to determine whether the estimated maximum network capacity value for the network connection is sufficient to fulfill a target network capacity value; upon determining that the estimated maximum network capacity value is not sufficient to fulfill the target network capacity value, requesting additional network resources for bonding or blending with the network connection.
Mackay, however discloses, the method of claim 1, further comprising: processing the data structure to determine whether the estimated maximum network capacity value for the network connection is sufficient to fulfill a target network capacity value; upon determining that the estimated maximum network capacity value is not sufficient to fulfill the target network capacity value, requesting additional network resources for bonding or blending with the network connection. (¶0010 estimate network bandwidth; ¶0062 insufficient available bandwidth; ¶0222 using connection groups; ¶0300 demand for additional bandwidth and increase the bandwidth estimate; ¶0322 bandwidth request; ¶0339 bandwidth estimate, maximum bandwidth).
Thus given the teachings of Mackay it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Mackay, Heinz and Jeon for determining sufficient bandwidth and requesting additional bandwidth. One of ordinary skill in the art would be motivated to allow for sending a bandwidth request comprising current timestamp. (See Mackay para 0011)
As to claim 36, although the combination of Heinz and Jeon teach the system recited in claim 21, wherein the combination of Heinz and Jeon fail to expressly teach the system of claim 21, wherein the updated estimated maximum network capacity value is associated with an expiry time duration, and upon elapse of the expiry time duration, the estimated maximum network capacity is reset to the initial network capacity value.
Mackay, however discloses, the system of claim 21, wherein the updated estimated maximum network capacity value is associated with an expiry time duration, and upon elapse of the expiry time duration, the estimated maximum network capacity is reset to the initial network capacity value. (¶0331 bandwidth requests, to get a reasonable bandwidth estimate; ¶0333 bandwidth estimate timeout elapses, bandwidth estimate is reduced to of its old value; ¶0355 updated bandwidth estimate; ¶0339 bandwidth estimate, maximum bandwidth; ¶0385 bandwidth request, estimate, associated with a timeout).
Thus given the teachings of Mackay it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Mackay, Heinz and Jeon for wherein requested updated estimated maximum  transmitting datasets quickly as possible with reduced or least costs. (See Mackay para0064)
As to claim 39, although the combination of Heinz and Jeon teach the system recited in claim 21, wherein the combination of Heinz and Jeon fail to expressly teach the system of claim 21, the system further comprising: a network controller configured to process the data structure to determine whether the estimated maximum network capacity value for the network connection is sufficient to fulfill a target network capacity value, and the network controller is configured to, upon determining that the estimated maximum network capacity value is not sufficient to fulfill the target network capacity value, generate one or more requests additional network resources for bonding or blending with the network connection.
Mackay, however discloses, the system of claim 21, the system further comprising: a network controller configured to process the data structure to determine whether the estimated maximum network capacity value for the network connection is sufficient to fulfill a target network capacity value, and the network controller is configured to, upon determining that the estimated maximum network capacity value is not sufficient to fulfill the target network capacity value, generate one or more requests additional network resources for bonding or blending with the network connection. (¶0010 estimate network bandwidth; ¶0062 insufficient available bandwidth; ¶0222 using connection groups; ¶0300 demand for additional bandwidth and increase the bandwidth estimate; ¶0322 bandwidth request; ¶0339 bandwidth estimate, maximum bandwidth).
Thus given the teachings of Mackay it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Mackay, Heinz and Jeon for determining sufficient bandwidth and requesting (See Mackay para 0100)
As to claim 56, although the combination of Heinz and Jeon teach the medium recited in claim 41, wherein the combination of Heinz and Jeon fail to expressly teach the computer readable medium of claim 41, wherein the updated estimated maximum network capacity value is associated with an expiry time duration, and upon elapse of the expiry time duration, the estimated maximum network capacity is reset to the initial network capacity value.
Mackay, however discloses, the non-transitory computer readable medium of claim 41, wherein the updated estimated maximum network capacity value is associated with an expiry time duration, and upon elapse of the expiry time duration, the estimated maximum network capacity is reset to the initial network capacity value. (¶0331 bandwidth requests, to get a reasonable bandwidth estimate; ¶0333 bandwidth estimate timeout elapses, bandwidth estimate is reduced to of its old value; ¶0355 updated bandwidth estimate; ¶0339 bandwidth estimate, maximum bandwidth; 0385 bandwidth request, estimate, associated with a timeout).
Thus given the teachings of Mackay it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Mackay, Heinz and Jeon for wherein requested updated estimated maximum capacity lapses/times out. One of ordinary skill in the art would be motivated to allow for calculating response timestamps. (See Mackay para 0334)
As to claim 59, although the combination of Heinz and Jeon teach the medium recited in claim 41, wherein the combination of Heinz and Jeon fail to expressly teach The computer readable medium of claim 41, wherein the method further comprises: processing the data 
Mackay, however discloses, The non-transitory computer readable medium of claim 41, wherein the method further comprises: processing the data structure to determine whether the estimated maximum network capacity value for the network connection is sufficient to fulfill a target network capacity value; upon determining that the estimated maximum network capacity value is not sufficient to fulfill the target network capacity value, requesting additional network resources for bonding or blending with the network connection. (¶0010 estimate network bandwidth; ¶0062 insufficient available bandwidth; ¶0222 using connection groups; ¶0300 demand for additional bandwidth and increase the bandwidth estimate; ¶0322 bandwidth request; ¶0339 bandwidth estimate, maximum bandwidth).
Thus given the teachings of Mackay it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Mackay, Heinz and Jeon for determining sufficient bandwidth and requesting additional bandwidth. One of ordinary skill in the art would be motivated to allow for implementing quality of service requirements. (See Mackay para 0164)


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/T.W./Examiner, Art Unit 2454/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454